DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the communications and remarks filed on 09/20/2021. Claims 1 and 3-4 have been amended. Claim 2 has been cancelled. Claims 1 and 3-4 have been examined and are pending.
Response to Arguments
Applicant’s Amendments necessitated anew ground of rejection; accordingly, Applicant’s arguments see pages 6-8 of remarks, filed 02/13/2018, with respect to amended independent claims 1 and 4 (Takayuki n view of Yokoyama) have been considered but are moot in view of the new ground of rejections Takayuki et al, hereinafter (“Takayuki”), Japanese Application (JP2015178323A) was submitted 03/29/2019 IDS, in view of Yi et al, hereinafter (“Yi”), US PG Publication (US 20110191833 A1) applied below.
Acknowledgement to Applicant's amendment to claims 1 and 3-4 have been noted. The claim has been reviewed, entered and found obviating to previously raised rejection under 35 USC 112 2nd. Rejection under 35 USC 112 2nd to claims 1 and 3-4 is hereby withdrawn.

Applicants’ arguments in the instant Amendment, filed on 09/20/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “...In paragraph 12 of the Action, claims 1, 2, and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Japanese Publication No. JP 2015178323 to Takayuki et al. (“Takayuki”) in view of Japanese Publication No. JP 2011076309 to Yokoyama et al. (“Yokoyama”). Applicant respectfully traverses this rejection.
		In order to support a rejection under 35 U.S.C. § 103, the Examiner must establish a prima facie case of obviousness. To establish a prima facie case of obviousness three criteria must be met. First, there must be some rationale to combine the cited references. Second, there must be a reasonable expectation of success. Finally, the combination must teach each and every claimed element. In the present case, pending claims 1 and 4 are patentable over Takayuki and Yokoyama, whether taken individually or in combination, for at least the fact that both Takayuki and Yokoyama fail to disclose or suggest processing circuitry configured to “determine, on the basis of the acquired attachment state information, whether or not the information processing apparatus has been attached to the attachment target; and change, in the case where it is determined that the information processing apparatus has been attached to the attachment target, the password stored in the storage or if the password is not stored in the storage, set and store a new password in the storage, wherein the attachment target is a vehicle and the attached state information indicates a state of the vehicle” as claimed.
		Takayuki discloses a method for setting a password for a vehicle control device which controls the operation of various in-vehicle systems. According to Takayuki, a password memory means memorizes a preliminarily setup password which is used by a control information write-in permission means to control writing of control information in the storage. The password memory means has a password writing part in which a plurality of passwords set up for every vehicle’s supply destination are written, and in which information for invalidating other passwords except for one of these passwords is written. (Takayuki, ¶[0012].) Although Takayuki discloses an unauthorized use primary detecting element, Takayuki fails to disclose or suggest determining, on the basis of the acquired attachment state information, whether or not the information processing apparatus has been attached to the attachment target, where the attachment target is a vehicle and the attached state information indicates a state of the vehicle as claimed.” 
The Examiner disagrees with the Applicant’s arguments. As the Applicant states, Takayuki is an invention that sets a password for a vehicle control device, which controls the operation of various in-vehicle systems; and every vehicle supply destination are written. Examiner inadvertently copied the “unauthorized use primary detecting element” citation of paras 0009 and 0017 of Yokoyama for Takayuki; however, there is no mention of “unauthorized use primary detecting element” in Takayuki. Additionally, Examiner further recognizes that Takayuki teaches an in-vehicle system mounted on a vehicle, which is provided in the in-vehicle system and stores control information for controlling the operation of the system. The control perform when the password has been set and if an entered password matches the password stored in the storage, at least one of processing for reading the data and processing for writing the data on the storage” [Takayuki, 0012]. Takayuki is maintained for the aforementioned limitation. The Examiner respectfully submits Yi is introduced to teach below the amended limitation of determining, on the basis of the acquired attachment state information, whether or not the information processing apparatus has been attached to the attachment target, where the attachment target is a vehicle and the attached state information indicates a state of the vehicle.
Applicant’s arguments: “Yokoyama discloses an information processing apparatus having a storage unit for storing data and a password; an access control unit that controls the unauthorized use; an unauthorized use detection unit that detects unauthorized use; a password rewriting unit that rewrites the password stored in the access control unit with another password; and a communication unit that transmits the another password to a predetermined external device. (Yokoyama, ¶[0009].) In addition, Yokoyama discloses that the unauthorized use detection unit can be realized by receiving a predetermined signal from a pre-registered external device or detecting that the flag received from the server with which the communication is periodically performed indicates an emergency state. (Yokoyama, ¶[0017].) Although Yokoyama uses a pin received from an external device to make an unauthorized use determine, Yokoyama fails to disclose or suggest determining, on the basis of the acquired attachment state information, whether or not the information processing apparatus has been attached to the attachment target, where the attachment target is a vehicle and the attached state information indicates a state of the vehicle as claimed.
		Since Takayuki and Yokoyama both fail to disclose or suggest processing circuitry configured to “determine, on the basis of the acquired attachment state information, whether or not the information processing apparatus has been attached to the attachment target; and change, in the case where it is determined that the information processing apparatus has been attached to the attachment target, the password stored in the storage or if the password is not stored in the storage, set and store a new password in the storage, wherein the attachment target is a vehicle and the attached state information indicates a state of the vehicle” as claimed, no combination of these two references could reasonably be found to disclose or suggest said elements. Therefore, even if one skilled in the art had some rationale (which Applicant does not concede) to combine Takayuki and Yokoyama as suggested in the Action, the suggested combination would still fail to render pending claims 1 and 4 unpatentable because the combination fails to disclose each and every claimed element. Reconsideration and withdrawal of this rejection are respectfully requested.”
The Examiner respectfully submits that newly amended limitation presents an alternative language of the following, which is slightly different than previously presented: “change it is determined been attached to the attachment target, if the password is not stored in the storage, set and store a new password in the storage.”   
As such, the Examiner respectfully submits Yi is introduced to teach below the amended limitation of determining, on the basis of the acquired attachment state information, whether or not the information processing apparatus has been attached to the attachment target, where the attachment target is a vehicle and the attached state information indicates a state of the vehicle.
Applicant’s arguments: “In paragraph 13 of the Action, claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Takayuki in view of Yokoyama, further in view of Japanese Publication Application No. JP 2015141691 to Kawaguchi et al. (‘Kawaguchi’). Applicant respectfully traverses this rejection.
		Claim 3 depends from independent claim 1. Therefore, claim 3 is patentable over Takayuki and Yokoyama for at least those reasons presented above with respect to claim 1. Kawaguchi has not been, nor can it be, relied upon to overcome the above deficiencies of Takayuki and Yokoyama. Accordingly, claim 3 is patentable over the cited prior art for at least its dependency from claim 1. Reconsideration and withdrawal of this rejection are respectfully requested.”
The Examiner disagrees with the Applicant’s arguments. As such, the Examiner respectfully submits Yi is introduced to teach below, the amended limitations that Kawaguchi was previously rejected.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki et al, hereinafter (“Takayuki”), Japanese Application (JP2015178323A) was submitted 03/29/2019 IDS, in view of Yi et al, hereinafter (“Yi”), US PG Publication (US 20110191833 A1).
Regarding claims 1 and 4, Takayuki teaches
an information processing apparatus comprising; and an information processing method comprising: [Takayuki, ¶0012: vehicle control device]
a storage that stores data, and stores a password when the password has been set; [Takayuki, ¶0010: A password change step for changing the password to be changed to another password, and a transmission step for sending the password to a predetermined external device. ¶0012: A password storage (means) for storing a preset password, and control information to the control information storage means when the input password matches the password stored in the password storage means. ¶0014:  It is a password setting method which sets a password to the vehicle control device which controls the operation of the in-vehicle system mounted on vehicles. ¶¶0035-0036: Fig. 4A shows the read-only memory means 230 has the password storage part 231 and the effective password information storage part 232 (stores a password when the password has been set). Fig. 4B shows rewritable storage unit 240 that has control parameter storage unit 241 and control program storage unit 242 (a storage that stores data); for computation by CPU 220.]
processing circuitry configured to [Takayuki, ¶0024: Here, in the parts maker who manufactures electronic control unit (ECU), for the prevention from illegal reconstruction of vehicles, or theft prevention, a password input setting device is used for each ECU which the assembly completed, and input setting of the password is carried out... ]
perform¶0012: A vehicle control device for controlling the operation of an in-vehicle system mounted on a vehicle, The control information storing means which memorizes (processing for reading the data) the control information with which an in-vehicle system is equipped, and which controls operation of the system. The password memory means, which memorizes the password, set up preliminarily (has been set). When the entered password is in agreement (matches the password stored in the storage) with the password memorized by the aforementioned password memory means, it has a control information write-in permission means (processing for writing the data) to which the writing of the control information on the aforementioned control. Examiner interprets the distinction between the control information, which is analogous to data. The password is analogous to the entered password] 
However, Takayuki fails to explicitly teach but Yi teaches acquire attachment state information indicating whether or not the information processing apparatus has been attached to an attachment target;  [Yi, ¶0090: S501: remote controller and receiver are connected over CAN bus. ¶0087: a feature code (attachment state information) is composed of a Serial Number (SN) and a maintenance running number of a device to be matched. ¶0088: ... a specific feature code is cured in a dedicated receiver paired with each pump truck (an attachment target), and during match authentication, the remote controller and the receiver are connected over a Controller Area Network (CAN) bus for communication, and the feature code stored on the receiver is transmitted (acquire attachment state information) to a universal remote controller. Successful matching is determined after two handshakes (indicating whether or not the information processing apparatus has been attached).]
determine, on the basis of the acquired attachment state informationthe attachment target Fig. 5 showing flow of performing match authentication; ¶0093:  S503. The receiver transmits the feature code to the remote controller upon reception of the request. ¶0094: S504. The remote controller stores the feature code automatically upon reception thereof and transmits an acknowledgement message to the receiver.]
change it is determined been attached to the attachment target, if the password is not stored in the storage, set and store a new password in the storage, [Yi, ¶0096: S505. Upon successful authentication, the running number is increased by one (change) to generate and store a new feature code for use in subsequent match authentication (in the case where it is determined been attached to the attachment target, )]
wherein the attachment target is a vehicle and the attached state information 
indicates a state of the vehicle. [Yi, See ¶0088: pump truck; ¶¶0086-0087: An initial value of the feature code is pre-stored. It is set initially as 31 and upon each successful matching, increased by one to generate a new feature code, thereby avoiding any duplicate feature code.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a vehicle control device and a password setting method for a vehicle of first embodiment of Takayuki before him or her by including the teachings of matching authentication method/device/system 

Regarding claim 3, Takayuki teaches claim 1 as described above.
Takayuki teaches the processing circuitry [See Takayuki, ¶0024: Here, in the parts maker who manufactures electronic control unit (ECU)]
However, Takayuki fails to explicitly teach but Yi teaches  the processing circuitry is further configured to [Yi, ¶0103: integrated circuit modules implemented as a single integrated circuit module]
acquire ¶0078: feature code updating 424 is adapted to update the feature code. ¶0103: a plurality of modules or steps among them can be implemented by being fabricated as a single integrated circuit module]
wherein the functions of the processing circuitry are implemented by executing the program 
[Yi, See ¶0103]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a vehicle control device and a password setting method for a vehicle of first embodiment of Takayuki before him or her by including the teachings of matching authentication method/device/system for wireless communication of Yi. The motivation/suggestion would have been obvious to try .

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sakinah White Taylor/Examiner, Art Unit 2497